PER CURIAM.
The petitioner seeks habeas corpus relief alleging the trial judge considered and ruled on a motion to revoke bond while a motion to *344disqualify the trial judge was before the court.
The petition for writ of habeas corpus is granted and the petitioner’s original bond is reinstated without prejudice to the state to refile its motion to revoke the petitioner’s bond. See Berkowitz v. Rieser, 625 So.2d 971 (Fla. 2d DCA 1993).
PETITION FOR WRIT OF HABEAS CORPUS GRANTED.
DAUKSCH, COBB and W. SHARP, JJ., concur.